Mr. Justice Philbrick delivered the opinion of the court. This is the second appeal of this cause to this court. On the 17th day of March, 1909, defendant issued to plaintiffs intestate its policy of insurance, previous to that time plaintiff’s intestate had been insured in the Provident Annuity Life Association under a policy of that Company issued to him September 2, 1907. The defendant Company entered into a contract with the Provident Annuity Life Association to reinsure the risks held by it; under that contract of reinsurance defendant issued to plaintiff’s intestate the policy sued on in this action. Upon the former appeal to this court, 164 Ill. App. 44, the record disclosed that a demurrer had been sustained by the trial court to plaintiff’s declaration, this court held the declaration sufficient and not subject to demurrer; the judgment of the trial court was reversed and the cause remanded with directions to overrule the demurrer. The cause was reinstated in the trial court. Appellant then took leave to assign special causes of demurrer, and the demurrer was overruled by the trial court as directed by the judgment of this court. Appellant thereupon elected to stand by its demurrer and judgment was rendered on the demurrer, in favor of the plaintiff against appellant for the amount then due on the policy and for costs. Appellant appeals from that judgmént. The argument on this appeal is only a reargument of the questions heretofore determined by this court. Ifc is unnecessary to repeat what was said in our former opinion. It has been repeatedly held by this court and the Supreme Court that questions determined by a former appeal become res' adjudicata upon a second appeal. Conner v. Conner, 163 Ill. App. 439. No question is raised on this record that was not determined on the former appeal, and we decline to enter into any further discussion of those questions. The judgment is affirmed. Affirmed.